UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 16-7358


ERIC JOSEPH DEPAOLA,

                        Plaintiff – Appellant,

                and

DENIS RIVERA; LUIS VELAZQUEZ,

                        Plaintiffs,

                v.

VIRGINIA DEPARTMENT OF CORRECTIONS; HAROLD W. CLARKE;
DAVID ROBINSON; G. K. WASHINGTON; RANDALL MATHENA;
GREGORY HOLLOWAY; SCOTT RICHESON; MALCOLM TAYLOR; KEITH
DAWKINS; DR. BRANE; JIM PARKS; HENRY PONTON; EARL
BARKSDALE; GEORGE HINKLE; J. WALRATH; I. HAMILTON; T.
PURYEAR; J. ARTRIP; A. GALLIHAR; G. BAKER; MICHAEL YOUNCE;
WALTER SWINEY; TORI RAIFORD; DWAYNE TURNER; STACY DAY;
CHRISTOPHER GILBERT; JOE FANNIN; TONY ADAMS; G. A. ADAMS; K.
A. SYKES; R. KEGLEY; B. E. STALLARD; JACKSON; ELIZABETH
THORNTON,

                        Defendants – Appellees,

                and

EXTERNAL REVIEW TEAM; DUAL TREATMENT TEAM; UNIT MANAGER
TEAM,

                        Defendants.

------------------------------
PROFESSORS AND PRACTITIONERS OF PSYCHIATRY, PSYCHOLOGY,
AND MEDICINE; MARTIN F. HORN, Correctional Expert; TONI V. BAIR,
Correctional Expert; NED BENTON, Correctional Expert; ROBERT BROWN,
JR., Correctional Expert; KATHLEEN M. DENNEHY, Correctional Expert;
BRIAN FISCHER, Correctional Expert; STEVE MARTIN, Correctional Expert;
CHASE RIVELAND, Correctional Expert; ELDON VAIL, Correctional Expert;
ROGER WERHOLTZ, Correctional Expert; JEANNE WOODFORD, Correctional
Expert,

                    Amici Supporting Appellant.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:14-cv-00692-JPJ-RSB)


Argued: October 26, 2017                                    Decided: November 22, 2017


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Maxwell J. Hyman, WHITE & CASE, LLP, Washington, D.C., for
Appellant. Trevor Stephen Cox, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees. ON BRIEF: Daniel Levin, Andrew L.
Black, Luca Winer, Alexaida Collet, WHITE & CASE LLP, Washington, D.C., for
Appellant. Mark R. Herring, Attorney General of Virginia, Matthew R. McGuire,
Assistant Solicitor General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees. Matthew D. Slater, Alexis L. Collins, Phillip L.
Hurst, Gypsy M. Moore, CLEARY GOTTLIEB STEEN & HAMILTON LLP,
Washington, D.C., for Amicus Professors and Practitioners of Psychiatry, Psychology,
and Medicine. Miles E. Coleman, Nicholas A. Charles, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Columbia, South Carolina, for Amicus Correctional Experts.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Eric Joseph DePaola, an inmate at Red Onion State Prison in western Virginia,

appeals from the district court’s judgment in favor of the Virginia Department of

Corrections (the “VDOC”) and the other defendants-appellees in this 42 U.S.C. § 1983

civil rights action. Proceeding pro se, DePaola alleged violations of his Eighth and

Fourteenth Amendment rights related to his past and continuing placement in

administrative segregation — solitary confinement — where he has been housed for the

last eight years and expects to remain for the balance of his thirty-eight-year sentence.

DePaola requested monetary damages and injunctive relief to abolish certain VDOC

segregation procedures and to alleviate harsh conditions at Red Onion.

       Following discovery, the district court dismissed DePaola’s claims against the

VDOC as an improper defendant under § 1983. See DePaola v. Va. Dep’t of Corrs., No.

7:14-cv-00692, at 31 n.8 (W.D. Va. Sept. 28, 2016), ECF No. 76 (the “Opinion”).

Additionally, the court awarded summary judgment to the other defendants on each of

DePaola’s claims, including the claims at issue in this appeal: a Fourteenth Amendment

procedural due process claim and an Eighth Amendment conditions of confinement

claim. Id. at 31. DePaola timely noted this appeal, and we possess jurisdiction pursuant

to 28 U.S.C. § 1291.

       DePaola’s appointed appellate counsel argues that the district court erred in

granting summary judgment without allowing DePaola meaningful discovery, and that, in

any event, the existing record reflects genuine issues of material fact as to the Fourteenth

Amendment due process claim and the Eighth Amendment conditions of confinement

                                             3
claim. After carefully assessing the written submissions of the parties and the oral

arguments of counsel, we are satisfied to reject DePaola’s discovery contention and to

adopt the thorough analysis of the district court with respect to the constitutional claims

being appealed. We therefore affirm the judgment on the reasoning of the district court,

as explained in its carefully crafted Opinion.

                                                                              AFFIRMED




                                             4